 1   DAVID J. LUJAN
     DELIA LUJAN WOLFF
 2   LUJAN & WOLFF LLP
     DNA Building, Suite 300
 3   238 Archbishop Flores Street
     Hagåtña, Guam 96910
 4   Telephone (671) 477-8064
     Facsimile (671) 477-5297
 5
     Attorneys for Certain Tort Claimant Creditors
 6

 7                                 IN THE DISTRICT COURT OF GUAM
                                         TERRITORY OF GUAM
 8                                      BANKRUPTCY DIVISION

 9
       In re:                                            Bankruptcy Case No. 19-00010
10                                                       Chapter 11
       ARCHBISHOP OF AGAÑA,
11     a Corporation Sole,
                                                         JOINDER IN BANK OF GUAM’S
12                                    Debtor.            OBJECTION TO DEBTOR’S NOTICE OF
                                                         INTENT TO PRESENT TESTIMONY
13                                                       RE: DEBTOR’S MOTION FOR
                                                         AUTHORIZATION TO SELL REAL
14                                                       PROPERTY (ACCION HOTEL
                                                         PROPERTY)
15

16
                Lujan & Wolff LLP, on behalf of Certain Tort Claimant Creditors, hereby joins in the
17
     Objection filed by Bank of Guam as Document No. 155, and adopts the same as if fully set forth
18
     herein.     In addition, Tort Claimants Creditors further object to Debtor’s reservation to call
19
     unnamed Witnesses and to present additional documentary evidence which would be tantamount
20

21   to trial by ambush by Debtor, and extremely prejudicial and unfair.

22              In conclusion, the Court should order Debtor to give notice of its witnesses and testimony
23   to be presented, and to serve its documentary evidence in advance of a hearing.
24
                RESPECTFULLY SUBMITTED this 1st day of May, 2019.
25
                                                     LUJAN & WOLFF LLP
26
                                             By:     __________/s/____________________________
27                                                   DAVID J. LUJAN
                                                     Attorneys for Certain Tort Claimant Creditors
28

                                                                                                        1
                Case 19-00010 Document 166 Filed 05/01/19 Page 1 of 2
 1                                   CERTIFICATE OF SERVICE
 2              I hereby certify that, on May 1, 2019, in accordance with Federal Rule of Civil
 3
     Procedure 5(b)(3), a true copy of the foregoing JOINDER IN BANK OF GUAM’S
 4
     OBJECTION TO DEBTOR’S NOTICE OF INTENT TO PRESENT TESTIMONY RE:
 5
     DEBTOR’S MOTION FOR AUTHORIZATION TO SELL REAL PROPERTY (ACCION
 6

 7   HOTEL PROPERTY) was served via the Court's CM/ECF notification facilities to those parties

 8   who are registered CM/ECF participants in this case, and the U.S. Trustee.

 9                                               LUJAN & WOLFF LLP
10

11                                        By:    ___________/s/__________________________
12                                               DAVID J. LUJAN
                                                 Attorneys for Certain Tort Claimant Creditors
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                                                                 2
            Case 19-00010 Document 166 Filed 05/01/19 Page 2 of 2
